DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-8, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites, inter alia, that the precursor concentration “varies between 4.4 to 30 mM resulting in diameter of the initial crystal size varies between 1200 nm to 200 nm.”  However, the specification as originally filed does not appear to teach or suggest the specific precursor concentration and crystal size range as recited in amended claim 1.  Dependent claims 2-4, 6-8, and 17-18 are similarly rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Liu, et al. entitled “Nucleation of hematite nanocrystals revealed by a single nanosecond laser pulse method,” Vol. 10, pp. 14400-405 (2018) (hereinafter “Liu”) in view of U.S. Patent Appl. Publ. No. 2015/0047555 to Wang, et al. (“Wang”) and still further in view of a publication to Fauteux, et al. entitled "Fast synthesis of ZnO nanostructures by laser-induced decomposition of zinc acetylacetonate," Inorganic Chemistry, Vol. 46, pp. 11036-47 (2007) (“Fauteux”) and even further in view of a publication to Liu, et al. entitled “The mechanism of controlled integration of ZnO nanowires using pulsed-laser-induced chemical deposition,” Nanoscale Communication, Vol. 11, p. 2617 (2019) (“Liu II”).  
Regarding claim 1, Liu teaches a method of selectively controlling nucleation for crystalline compound formation by induced chemical synthesis and deposition (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:  
selecting a substrate suitable for growth of a crystal structure and a precursor solution containing a precursor reactants having a concentration (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the electronic supplementary material (ESI) which teach that a single crystal {111} copper plate with a copper grid attached thereto is selected as a substrate while 2.48 mM of iron (III) nitrate nonahydrate dissolved in 50 ml deionized water and nitric acid is selected as the precursor solution; furthermore, since growth of a crystal structure occurs on the copper substrate it necessarily is suitable for growth of a crystal structure thereupon),
applying the selected precursor solution having a selected condition onto the substrate (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the electrolyte solution is applied to the substrate while the temperature is maintained at 25 °C under atmospheric conditions); and
irradiating the substrate through the precursor by a pulsed laser with a predetermined input energy, thereby nucleating material seeds on the substrate and controlling a nanocrystals’ features of orientation (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the solution is irradiated with a pulsed laser having a predetermined energy in order to nucleate hematite crystals on the substrate; furthermore, the size, orientation, and number of nanocrystals formed is necessarily controlled via the energy of the laser pulse and the number of pulses applied).
Liu does not explicitly teach that the precursor reactants are zinc chloride and hexamethylene tetramine (HMTA).  However, in Fig. 1, ¶¶[0021]-[0031], and the Examples in ¶¶[0032]-[0045] Wang teaches an analogous method of producing nanocrystals comprised of ZnO onto a substrate by immersion of the substrate in a heated  aqueous precursor solution.  In ¶[0025] Wang specifically teaches that the precursor solution may be produced using zinc chloride (ZnCl2) as a Zn source while in ¶[0027] Wang specifically teaches that hexamethylene tetramine (HMTA) may be used as a pH buffering agent to maintain the pH of the solution.  Thus a person of ordinary skill in the art would look to the teachings of Wang and would be motivated to utilize a precursor solution comprised of zinc chloride and HMTA when performing the laser pulse method of Liu in order to form ZnO nanocrystals in the desired quantity, size, and crystallinity.  
Liu and Wang do not explicitly teach the use of pulsed laser irradiation to nucleate ZnO nanocrystals on a substrate supporting a solution containing a zinc precursor.  However, in Figs. 1-6, the Experimental Methods, and Results and Discussion sections on pp. 11037-43 Fauteux teaches an analogous method of producing ZnO nanocrystals by laser irradiation of a Zn-containing solution supported by a substrate (see, e.g., Fig. 1).  Then in Figs. 4-6 and pp. 11040-43 Fautex further teaches that the morphology and microstructure of the resulting ZnO nanocrystals can be controlled by varying the laser power and irradiation time with there being a critical power of approximately 20 W being required for the formation of well-defined ZnO nanorods having a hexagonal cross-section.  Thus, a person of ordinary skill in the art would look to the teachings of Fauteux and would be motivated to utilize the pulsed laser deposition technique of Liu as a means for further controlling the nucleation and growth of ZnO nanocrystals from a precursor solution comprised of zinc chloride and HMTA as taught by Wang.  
Liu, Wang, and Fauteux do not explicitly teach changing the precursor concentration to selectively choose the size of the nucleating material seeds, wherein the concentration is inversely proportional to initial crystal size of the nucleated material seed, wherein the concentration varies between 4.4 to 30 mM resulting in diameter of the initial crystal size varying between 1,200 to 200 nm.  However, in Fig. 2 and the section on Nanoparticle nucleation induced by a laser Liu II teaches an analogous method of nucleating ZnO nanoparticles by laser irradiation of a precursor solution.  Here Liu II specifically teaches that that by increasing the concentration of ZnCl2 from 6 mM to 22 mM the particle size is also reduced from about 1 m to 100 nm.  Thus, a person of ordinary skill in the art would look to the teachings of Liu II and would recognize that the size of the ZnO nanoparticles is inversely proportional to the ZnCl2 concentration and would be motivated to select a concentration from within the overlapping range of 6 to 22 mM when performing the nanoparticle growth method of Liu, Wang, and Fauteux in order to obtain ZnO nanoparticles having a size in the overlapping range of 1 m to 100 nm which is desired for a particular application.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).   
Regarding claim 2, Liu teaches that the crystalline compound is chemically synthesized in solution (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the hematite is chemically synthesized in the acidic solution; see also Examples 1-2 in ¶¶[0032]-[0045] of Wang which teach that ZnO nanowires are chemically synthesized in the aqueous solution).
Regarding claim 3, Liu teaches that the selected condition of precursor solution includes precursor components, precursor concentration and pH value (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the selected precursor solution is comprised of 2.48 mM of iron (III) nitrate nonahydrate dissolved in 50 ml deionized water and nitric acid is added until the pH reaches 0.8; see also Examples 1-2 in ¶¶[0032]-[0045] of Wang which teach that the precursor components, concentration, and solution pH are selected to produce ZnO nanowires having the desired properties).  
Regarding claim 4, Liu teaches that the substrate is one of rigid, flexible, or combination thereof adapted to absorb the predetermined input energy (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that a rigid substrate comprised of a single crystal {111} copper plate with a copper grid attached thereto is utilized to absorb the input energy from the laser; see also ¶[0029] and Example 2 in ¶¶[0042]-[0045] of Wang which teach the use of a rigid substrate comprised of a semiconductor or a metal which are capable of absorbing laser energy).
Regarding claim 6, Liu teaches that the pulsed laser has defined laser conditions including pulse energy, laser irradiation area, repetition rate, pulse width, total time of pulsations, and combinations thereof (see, e.g., Figs. 1-2, pp. 14,400-403, and the Experimental Setting section of the ESI which teach that the pulsed laser is applied using predetermined conditions, including the energy, area, repetition rate, pulse width, and total time).
Regarding claim 7, Liu teaches that the predetermined input energy of laser is determined by increasing the laser condition in a stepped manner until precipitation occurs (see, e.g., Figs. 1-2, pp. 14,400-403, and the Experimental Setting section of the ESI which teach that as the laser energy is increased from 150 to 220 mJ the nucleus structure changes from the formation of amorphous particles (Figs. 2G-H) at 150 to 160 mJ to a mix of amorphous (Fig. 2F) and crystalline (Figs. 2D-E) particles at 190 mJ and then to the formation of hematite crystals (Figs. 2A-B) at a pulse energy of 220 mJ; accordingly, a person of ordinary skill in the art would look to the teachings of Liu and would readily recognize that in order to nucleate hematite crystals a laser pulse having an energy of at least 190 mJ would be required, but in order to completely nucleate hematite crystals the laser energy would need to be increased to 220 mJ).
Regarding claim 8, Liu teaches that applying the determined input energy from pulsed laser nucleates the crystal (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the hematite crystals are nucleated as a result of input energy from the laser pulse).
Regarding claim 17, Liu does not explicitly teach that the content ratio of the precursor reactants zinc chloride and HMTA is 1:1.  However, in Example 2 in ¶¶[0032]-[0045] Wang teaches an embodiment in which the growth solution is comprised of 0.10 M of a Zn(NO3)2 precursor and 0.10 M of HMTA for a 1:1 ratio.  Thus, a person of ordinary skill in the art would be motivated to utilize a content ratio of zinc chloride and HMTA of approximately 1:1 in order to produce ZnO nanowires having the desired materials properties.  Alternatively, since the concentration of Zn precursor determines the amount of Zn available for nanowire growth and the concentration of HMTA controls the pH of the solution, the ratio of zinc chloride to HMTA is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal zinc chloride to HMTA ratio necessary to produce ZnO nanowires having the desired material properties.  
Regarding claim 18, Liu and Fauteux do not explicitly teach that the substrate is silicon.  However, in at least ¶[0044] Wang teaches that a substrate such as Si may be used to grow ZnO thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Wang and would readily recognize that Si may be used a substrate since this would involve nothing more than a known material or known equivalent suitable for the same purpose.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  Furthermore, use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  

Response to Arguments
Applicant’s arguments filed May 6, 2022, have been considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  A publication to Liu, et al. entitled “The mechanism of controlled integration of ZnO nanowires using pulsed-laser-induced chemical deposition,” Nanoscale Communication, Vol. 11, p. 2617 (2019) (“Liu II”) has been introduced to teach the newly added claim limitations.  It is noted that Liu II includes Zhikun Liu, Wenzhuo Wu, and C. Richard Liu as co-authors which therefore makes the Liu II publication “by another.”  It is also noted that it is unclear whether he author C. Richard Liu is the same person as Chunghorng Liu which is one of the inventors of the instant application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714